Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/092067 application originally filed November 06, 2020.
Amended claims 1-20, filed November 06, 2020, are pending and have been fully considered.  Claims 1-20 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-11, 19 and 20 in the reply filed on September 14, 2021 is acknowledged.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein at least a portion of each of the process vessel…are contained in the first housing” is unclear to what is considered “a portion of the process vessel” of each of the apparatus due to the agitator rotor assembly, the first drivetrain, the extrusion screw, the second drivetrain, the first separation vessel, and the product shaping system are intergral with the “process vessel”, making it indefinite.  This limitation fails to define specifically what is considered a “portion” of the “process vessel”.  Further clarification and/or amending of the claim is required.
Allowable Subject Matter
Claims 1-11, 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention is allowable over the references cited in the submitted Information Statement Disclosure and cited on the PTO-892 (see (Santos et al. US 2015/0211684, Someus US 5,194,069 and Yanik et al. US 2010/0281759)) because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a fuel production system comprising: a first modular unit comprising: a first housing; a process vessel; an agitator rotor assembly passing through the process vessel; a first drivetrain coupled to the agitator rotor assembly and configured to rotate the agitator rotor assembly; an extrusion screw passing through the process vessel; a second drivetrain coupled to the extrusion screw and configured to rotate the extrusion screw; a first separation vessel in fluid communication with the process vessel; and a product shaping system, wherein at least a portion of each of the process vessel, the agitator rotor assembly, the first drivetrain, the extrusion screw, the second drivetrain, the first separation vessel, and the product shaping system are contained in the first housing; and a second modular unit configured to be coupled to the first modular unit, the second modular unit comprising: a second housing; a thermal fluid heater system configured to be in fluid communication with the process vessel; a condenser configured to be in fluid communication with the first separation vessel; a second separation vessel in fluid communication with the condenser; and a vacuum pump in fluid communication with the second separation vessel, wherein at least a portion of each of the thermal fluid heater system, the condenser, the second separation vessel, and the vacuum pump are contained in the second housing.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/
Primary Examiner, Art Unit 1771